— In an action, inter alia, to foreclose a mortgage, the defendant Foxfire Enterprises, Inc., appeals from an order of the Supreme Court, Kings County (Held, J.), dated October 25, 1988, which denied its motion to vacate a prior order of the same court entered August 4, 1987, which, upon its default, inter alia, granted the plaintiffs motion for appointment of a Referee to compute the amount due on the mortgage.
Ordered that the appeal is dismissed, with costs.
The appeal from the intermediate order dated October 25, 1988 must be dismissed because the right of direct appeal therefrom terminated with the entry of a judgment dated March 20, 1989 (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are reviewable upon appeal from the judgment (CPLR 5501 [a] [1]). Kooper, J. P., Spatt, Harwood and Rosenblatt, JJ., concur.